NOYES, Circuit .Judge.
In view of the expected early hearing of the exceptions to the master’s report and of the death of the attorney tor the complainants, who is stated to have reached an agreement with respect to the amount of the master’s fees, it seems to me preferable that action upon this motion should be deferred until after the hearing upon such exceptions. The master’s fees cannot be apportioned until after the hearing upon this report, and the amount thereof can better be fixed at that time. 1 am not deciding that in all cases a master must wait for his fees until his report is acted upon. On the contrary, it would seem that there might be many cases where the parties should lie required to advance his fees and to leave the matter of adjustment between them for future determination. Consequently this motion will be denied, without prejudice to its renewal in case of delay in bringing on the hearing upon the master's report.